


110 HCON 100 : Condemning the recent violent actions of

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 100
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			 Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Condemning the recent violent actions of
		  the Government of Zimbabwe against peaceful opposition party activists and
		  members of civil society.
	
	
		Whereas in 2005 the Government of Zimbabwe launched
			 Operation Murambatsvina (Operation Throw Out the Trash) against
			 citizens in major cities and suburbs throughout Zimbabwe, depriving over
			 700,000 people of their homes, businesses, and livelihoods;
		Whereas on March 11, 2007, opposition party activists and
			 members of civil society attempted to hold a peaceful prayer meeting to protest
			 the economic and political crisis engulfing Zimbabwe, where inflation is
			 running over 3,000 percent and formal sector unemployment stands at 80 percent
			 and in response to President Robert Mugabe’s announcement that he intends to
			 seek reelection in 2008;
		Whereas opposition activist Gift Tandare died on March 11,
			 2007, as a result of being shot by police while attempting to attend the prayer
			 meeting and Itai Manyeruke died on March 12, 2007, as a result of police
			 beatings and was found in a morgue by his family on March 20, 2007;
		Whereas under the direction of President Robert Mugabe and
			 the Zimbabwe African National Union–Patriotic Front (ZANU–PF) government,
			 police officers, security forces, and youth militia brutally assaulted the
			 peaceful demonstrators and arrested opposition leaders and hundreds of
			 civilians;
		Whereas Movement for Democratic Change (MDC) leader Morgan
			 Tsvangarai was brutally assaulted and suffered a fractured skull, lacerations,
			 and major bruising; MDC member Sekai Holland, a 64-year old grandmother,
			 suffered ruthless attacks at Highfield Police Station, which resulted in the
			 breaking of her leg, knee, arm, and three ribs; fellow activist Grace Kwinje,
			 age 33, also was brutally beaten, while part of one ear was ripped off; and
			 Nelson Chamisa was badly injured by suspected state agents at Harare airport on
			 March 18, 2007, when trying to board a plane for a meeting of Africa Caribbean
			 Pacific (APC) lawmakers in Brussels, Belgium;
		Whereas Zimbabwe’s foreign minister warned Western
			 diplomats that the Government of Zimbabwe would expel them if they gave support
			 to the opposition, and said Western diplomats had gone too far by offering food
			 and water to jailed opposition activists;
		Whereas victims of physical assault by the Government of
			 Zimbabwe have been denied emergency medical transfer to hospitals in
			 neighboring South Africa, where their wounds can be properly treated;
		Whereas those incarcerated by the Government of Zimbabwe
			 were denied access to legal representatives and lawyers appearing at the jails
			 to meet with detained clients were themselves threatened and
			 intimidated;
		Whereas at the time of Zimbabwe’s independence, President
			 Robert Mugabe was hailed as a liberator and Zimbabwe showed bright prospects
			 for democracy, economic development, domestic reconciliation, and
			 prosperity;
		Whereas President Robert Mugabe and his ZANU–PF government
			 continue to turn away from the promises of liberation and use state power to
			 deny the people of Zimbabwe the freedom and prosperity they fought for and
			 deserve;
		Whereas the staggering suffering brought about by the
			 misrule of Zimbabwe has created a large-scale humanitarian crisis in which
			 3,500 people die each week from a combination of disease, hunger, neglect, and
			 despair;
		Whereas the Chairman of the African Union, President Alpha
			 Oumar Konare, expressed great concern about Zimbabwe’s crisis
			 and called for the need for the scrupulous respect for human rights and
			 democratic principles in Zimbabwe;
		Whereas the Southern African Development Community (SADC)
			 Council of Non-governmental Organizations stated that We believe that
			 the crisis has reached a point where Zimbabweans need to be strongly persuaded
			 and directly assisted to find an urgent solution to the crisis that affects the
			 entire region.;
		Whereas Zambian President Levy Mwanawasa has likened
			 Zimbabwe to a “sinking Titanic” and has urged southern Africa to take a new
			 approach to Zimbabwe, stating that quiet diplomacy has failed to help
			 solve the political chaos and economic meltdown in Zimbabwe;
		Whereas European Union and African, Caribbean, and Pacific
			 lawmakers strongly condemned the latest attack on an opposition official in
			 Zimbabwe and urged the government in Harare to cooperate with the political
			 opposition to restore the rule of law; and
		Whereas United States Ambassador to Zimbabwe, Christopher
			 Dell, warned that opposition to President Robert Mugabe had reached a tipping
			 point because the people no longer feared the regime and believed they had
			 nothing left to lose: Now, therefore, be it
		
	
		That—
			(1)it is the sense of Congress that—
				(A)the state-sponsored violence taking place
			 in Zimbabwe represents a serious violation of fundamental human rights and the
			 rule of law and should be condemned by all responsible governments, civic
			 organizations, religious leaders, and international bodies; and
				(B)the Government of Zimbabwe has not lived up
			 to its commitments as a signatory to the Constitutive Act of the African Union
			 and African Charter of Human and Peoples Rights which enshrine commitment to
			 human rights and good governance as foundational principles of African states;
			 and
				(2)Congress—
				(A)condemns the Government of Zimbabwe’s
			 violent suppression of political and human rights through its police force,
			 security forces, and youth militia that deliberately inflict gross physical
			 harm, intimidation, and abuse on those legitimately protesting the failing
			 policies of the government;
				(B)holds those individual police, security
			 force members, and militia involved in abuse and torture responsible for the
			 acts that they have committed;
				(C)condemns
			 government harassment and intimidation of lawyers attempting to carry out their
			 professional obligations to their clients and repeated failure by police to
			 comply promptly with court decisions;
				(D)condemns the harassment of foreign
			 officials, journalists, human rights workers, and others, including threatening
			 their expulsion from the country if they continue to provide food and water to
			 victims detained in prison and in police custody while in the hospital;
				(E)commends United States Ambassador
			 Christopher Dell and other United States Government officials and foreign
			 officials for their support to political detainees and victims of torture and
			 abuse while in police custody or in medical care centers and encourages them to
			 continue providing such support;
				(F)calls on the Government of Zimbabwe to
			 cease immediately its violent campaign against fundamental human rights, to
			 respect the courts and members of the legal profession, and to restore the rule
			 of law while adhering to the principles embodied in an accountable democracy,
			 including freedom of association and freedom of expression;
				(G)calls on the Government of Zimbabwe to
			 cease illegitimate interference in travel abroad by its citizens, especially
			 for humanitarian purposes; and
				(H)calls on the leaders of the Southern
			 African Development Community (SADC) and the African Union to consult urgently
			 with all Zimbabwe stakeholders to intervene with the Government of Zimbabwe
			 while applying appropriate pressures to resolve the economic and political
			 crisis.
				
	
		
			Passed the House of
			 Representatives April 17, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
